ON SUPERVISORY WRITS TO THE TWENTY-SIXTH JUDICIAL DISTRICT COURT, PARISH OF BOSSIER
PER CURIAM:
11 Denied. The district court considered and ruled upon relator’s April 2012 application for post-conviction relief, after which the court of appeal and this Court both denied writs, see State ex rel. Smith v. State, 13-0677 (La. 9/20/13), 123 So.3d 166, relator therefore fails to show that the court of appeal erred when it denied his subsequent motion to enforce.
Moreover, relator has previously exhausted his right to state collateral review. See State ex rel. Smith v. State, 15-1346 (La. 11/7/16), 203 So.3d 1042, reconsideration denied, 15-1346 (La. 1/13/17), 215 So.3d 257.